ON MOTION FOR REHEARING

PER CURIAM.
We grant appellant’s request for rehearing, withdraw our previous opinion, and substitute the following.
Appellant raises two issues on appeal; we find one has merit. We determine, as conceded by the State, that in light of the Florida Supreme Court’s decision in State v. Hearns, 32 Fla. L. Weekly S177, — So.2d —, 2007 WL 1215452 (Fla. Apr. 26, 2007), the trial court erred in ruling that appellant’s reclassified battery on a detainee conviction qualifies for violent career criminal sentencing. We, therefore, reverse and remand for resentencing.
ALLEN, WOLF, and POLSTON, JJ., concur.